    Case: 1:19-cv-00825 Document #: 46 Filed: 06/18/21 Page 1 of 3 PageID #:295




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 United States of America,
 ex rel. Patrick Lupinetti,

                                 Plaintiff,

                        v.                                  No. 1:19-cv-00825
                                                         Judge Thomas M. Durkin
 Exeltis USA, Inc., et al.,

                              Defendants.


             Defendants’ Joint Motion to Dismiss the First Amended Complaint

       Defendants Exeltis USA, Inc., Avion Pharmaceuticals, LLC, Mission Pharmacal

Company, Vertical Pharmaceuticals, LLC, and Women’s Choice Pharmaceuticals LLC, hereby

move this Court to dismiss the amended complaint and the claims in this case, with prejudice,

under Federal Rules of Civil Procedure 12(b)(6) and 9(b).      This motion is based on the

accompanying joint memorandum of law.

June 18, 2021                                  Respectfully submitted,

                                               /s/ Daniel D. Rubinstein
                                               Daniel D. Rubinstein
                                               drubinstein@sidley.com
                                               SIDLEY AUSTIN LLP
                                               One South Dearborn
                                               Chicago, IL 60603
                                               Tel: (312) 835-7000
                                               Fax: (312) 853-7036
Case: 1:19-cv-00825 Document #: 46 Filed: 06/18/21 Page 2 of 3 PageID #:296




                                      Mark D. Hopson, pro hac vice forthcoming
                                      mhopson@sidley.com
                                      Benjamin M. Mundel,
                                      pro hac vice forthcoming
                                      bmundel@sidley.com
                                      Jillian Sheridan Stonecipher
                                      jstonecipher@sidley.com
                                      SIDLEY AUSTIN LLP
                                      1501 K Street, N.W.
                                      Washington, DC 20005
                                      Tel: (202) 736-8000
                                      Fax: (202) 736-8000

                                      Counsel for Exeltis USA, Inc.

                                      Ryan A. Kurtz, pro hac vice
                                      ryan.kurtz@millermartin.com
                                      Miller & Martin PLLC
                                      1180 West Peachtree Street, NW
                                      Regions Plaza Suite 2100
                                      Atlanta, GA 30309
                                      Tel: (404) 962-6100

                                      Richard C. Rose, pro hac vice
                                      richard.rose@millermartin.com
                                      Miller & Martin PLLC
                                      832 Georgia Ave.
                                      Volunteer Building Suite 1200
                                      Chattanooga, TN 37402-2289
                                      Tel: (423) 756-6600

                                      Counsel for Avion Pharmaceuticals, LLC

                                      Lisa M. Noller
                                      lnoller@foley.com
                                      Ryan James Lowry
                                      rlowry@foley.com
                                      Foley & Lardner LLP
                                      321 N. Clark St.
                                      Chicago, IL 60654
                                      Tel: 312-832-4500
Case: 1:19-cv-00825 Document #: 46 Filed: 06/18/21 Page 3 of 3 PageID #:297




                                      John Andrew Tucker, pro hac vice
                                      jtucker@foley.com
                                      Foley & Lardner LLP
                                      1 Independent Drive
                                      Suite 1300
                                      Jacksonville, FL 32202
                                      Tel: (904) 359-2000

                                      Counsel for Mission Pharmacal Company

                                      Laura G. Hoey (#650643)
                                      Laura.Hoey@ropesgray.com
                                      Timothy R. Farrell (#6303276)
                                      Timothy.Farrell@ropesgray.com
                                      ROPES & GRAY LLP
                                      191 North Wacker Drive, 32nd Floor
                                      Chicago, IL 60606
                                      Tel: (312) 845-1200

                                      Stefan P. Schropp, pro hac vice
                                      Stefan.Schropp@ropesgray.com
                                      ROPES & GRAY LLP
                                      2099 Pennsylvania Ave., NW
                                      Washington, DC 20003
                                      Tel: (202) 508-4600

                                      Counsel for Vertical Pharmaceuticals LLC

                                      S. Lloyd Smith
                                      Lloyd.smith@bipc.com
                                      BUCHANAN INGERSOLL & ROONEY PC
                                      1737 King Street, Suite 500
                                      Alexandria, VA 22314
                                      Tel: (703) 836-6620

                                      Counsel for Women’s Choice
                                      Pharmaceuticals, LLC
